Citation Nr: 0723445	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who served on active duty from March 1962 to 
February 1964, died in October 2004.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.

In November 2006, the appellant submitted additional evidence 
to the Board and she waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304.

Before he died, the veteran had perfected an appeal of a 
rating decision, dated in April 2003, of the RO, denying 
service connection for a left leg disability.  After the 
veteran's death in October 2004, the appellant timely filed a 
claim for accrued benefits in November 2004, which the RO 
denied in a rating determination in February 2005.  In a 
statement, dated in May 2005, the appellant expressed 
disagreement with the denial of accrued benefits.  As the RO 
has not yet issued a statement of the case on the claim for 
accrued benefits, the claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  Manlicon 
v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1. The veteran died in October 2004, at the age of 65, and 
the immediate cause of death was sepsis; no other condition 
was listed as contributing to death. 

2. At the time of the veteran's death, service-connection was 
in effect for bilateral hearing loss, rated 20 percent 
disabling, and tinnitus, rated 10 percent disabling, for a 
combined rating of 30 percent.

3. Sepsis was not affirmatively shown to have had onset 
during service; sepsis, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
sepsis was not caused by either the service-connected hearing 
loss or tinnitus; and the service-connected hearing loss and 
the service-connected tinnitus did not contributed 
substantially or materially to the cause of the veteran's 
death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contributed to the cause of the veteran's death.  38 
U.S.C.A. §§ 1131, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication VCAA notice by 
letter, dated in May 2005.  The appellant was notified of the 
evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
veteran died of a service-connected disability.  The 
appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini at 18 Vet. App. 112 (38 C.F.R. § 3.159 
notice); and of Dingess v. Nicholson, 19 Vet.App. 473 (2006) 
(notice of the elements of the claim, except for the degree 
of disability assignable and the provision for the effective 
date of the claim).

To the extent that the VCAA notice did not include the degree 
of disability assignable or the provision for the effective 
date of the claim, as the claim is denied, no disability 
rating or effective dated can be assigned as a matter of law, 
so there can be no possibility of any prejudice to the 
appellant with respect to any such content defect in the VCAA 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, VA records, private medical records, and 
records of the Social Security Administration.  The duty to 
assist includes obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In the absence of 
evidence that the veteran suffered an injury, disease, or 
event during service, resulting in sepsis, a VA medical 
opinion is not warranted under the duty to assist. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the appellant 
has not identified any additional evidence pertinent to her 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the veteran died in 
October 2004, at the age of 65.  The cause of death was 
sepsis.  No other condition was listed as contributing to 
death. 

At the time of the veteran's death, service-connection was in 
effect for bilateral hearing loss, rated 20 percent 
disabling, and tinnitus, rated 10 percent disabling, for a 
combined rating of 30 percent.

The service medical records to include the reports of 
entrance and separation examinations contain no complaint, 
finding, or history of the signs or symptoms of sepsis. 

After service, records of the Social Security Administration 
disclose that as of September 2002 the veteran was considered 
disabled due to arthropathies and disorders of the 
gastrointestinal system.   

Private hospital records show that on October 16, 2004, the 
veteran was admitted to the Emergency Department because of a 
decreased level of consciousness, abdominal pain, and 
dyspnea.  History included renal tubular acidosis, seizure 
disorder, depression, congestive heart failure, peptic ulcer 
disease, myeloproliferative disorder, neuropathy, and 
hypothyroidism.  Diagnostic studies revealed pneumonia, 
findings suggestive of chronic renal disease, and ascites.  
After admission, the veteran's overall clinical status 
deteriorated, and he died shortly thereafter.  The 
impressions were pneumonia with probable sepsis, metabolic 
acidosis, likely from a renal source, and colonic distention. 

In statements and in testimony, the appellant stated the 
veteran had residuals of a left leg injury suffered in 
service, resulting in chronic blood, nerve, and muscle 
disorders, which produced his fatal sepsis. 

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The factual and legal question presented is whether service 
connection is warranted for the fatal sepsis, which was 
identified on the death certificate as having caused the 
veteran's death.  

Based on the available service medical records, sepsis was 
not affirmatively shown to be present during service.  And as 
there is no competent evidence either contemporaneous with or 
after service that sepsis was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chroncity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997).

After service, the fatal sepsis was first documented during 
the veteran's final illness in October 2004, 40 years after 
service.  Although service connection may be established for 
any disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates the 
fatal sepsis, first diagnosed after service, to an injury, 
disease, or event of service origin, service connection for 
sepsis under 38 C.F.R. § 3.303(d) is not established.

As no other condition was listed as the cause of death or as 
contributing to the cause of death on the death certificate 
and as there is no other evidence that either the service-
connected hearing loss or tinnitus caused or contributed to 
the cause of the veteran's death, there is no factual or 
legal basis to conclude that a service-connected disability, 
either hearing loss or tinnitus, caused or contributed to the 
cause of veteran's death. 38 C.F.R. § 3.312(c)

As for the appellant's statements and testimony, where, as 
here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim. The appellant 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or on medical causation, and consequently 
her statements and testimony to the extent that she 
associates the veteran's fatal sepsis to a leg injury during 
service does not constitute favorable medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable evidence 
that the fatal sepsis had onset in service or was 
etiologically related to an injury, disease, or event of 
service origin, or that an adjudicated service-connected 
disability, hearing loss or tinnitus, caused or contributed 
to the cause of the veteran's death, the preponderance of the 
evidence is against the claim that the veteran's death was 
related to service or to a service-connected disability and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND 

As the appellant filed a notice of disagreement to the denial 
of accrued benefits, the claim is remanded for the following 
action:

Furnish the appellant a statement of the 
case on the claim for accrued benefits. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


